Winslow, J.
The plaintiff in error was arrested on a “ peace warrant ” issued out of the municipal court for the Eastern district of Waukesha county, under sec. 4818 et seg., R. S. Upon hearing he was bound over to keep the peace, and immediately appealed from the order to the county court of Waukesha county, which court dismissed the appeal for want of jurisdiction, whereupon this writ was sued out.
The question whether the county court had jurisdiction of the appeal is simply one of construction of statutes. This was a “ proceeding to prevent the commission of crime,” under ch. 196, R. S. It was not the trial of a criminal offense. It was a proceeding before a magistrate. By sec. 4827, R. S., an appeal from the final order must be taken to the circuit court of the county. This section controls, unless it has been changed by ch. 99, Laws of 1891, which conferred certain jurisdiction upon the county court of Waukesha county, or by ch. 22, Laws of 1895, which created the said municipal court. Ch. 99, above mentioned, conferred upon the county court of Waukesha county concurrent jurisdiction with the circuit court of all criminal offenses not punishable by imprisonment in the state prison, and also provided that all appeals from judgments rendered by justices of the peace in criminal cases should be taken to the county court, instead of to the circuit court. The order in question was. not a judgment in a criminal case, nor was the examination a trial of a criminal offense; therefore neither of the provisions above referred to gives jurisdiction of this appeal to the county court. There are no provisions in the act creating the municipal court which expressly or impliedly repeal the provisions of sec. 4827. The act makes that court a court of record, gives the judge the powers and jurisdiction of a justice of the peace in criminal actions and proceedings; also gives it concurrent jurisdiction with the circuit court in all offenses except murder, and provides that *276its judgments in criminal cases may be reviewed by this court in the same manner as a judgment of the circuit court. The county court properly dismissed the appeal.
By the Court.— Judgment affirmed.